                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL VAN CASTER,

                               Plaintiff,
        v.                                                              ORDER

 WISCONSIN DEPARTMENT OF NATURAL                                    18-cv-1009-jdp
 RESOURCES,

                               Defendant.



       Plaintiff Michael Van Caster, appearing pro se, filed this this lawsuit under 42 U.S.C.

§ 1983, alleging that the Wisconsin Department of Natural Resources is involved in the

Department of Corrections’ failure to provide inmates at Fox Lake Correctional Institution

with clean water. On January 3, 2019, I dismissed Van Caster’s complaint for failing to

adequately state claims against the DNR. Dkt. 7. I have him a short time to file an amended

complaint better explaining his claims. On January 14, 2019, Magistrate Judge Stephen

Crocker entered an order granting in part Van Caster’s motion for an extension of time,

extending Van Caster’s deadline to file an amended complaint to February 25, 2019. Dkt. 9.

Magistrate Judge Stephen Crocker also explained that Van Caster had the option to voluntarily

dismiss his case without prejudice and refile an amended complaint when he was ready to do

so. Magistrate Judge Crocker later denied Van Caster’s motion for another extension. Dkt. 11.


       Van Caster’s February 25 deadline has passed and he has not filed an amended

complaint or otherwise responded. I will assume that he has decided to voluntarily dismiss the

case. As Magistrate Judge Crocker previously explained to Van Caster, if he later decides to

bring the case again, he will owe a brand-new filing fee for it.
                                ORDER

IT IS ORDERED that this case is DISMISSED without prejudice.

Entered March 11, 2019.

                                BY THE COURT:

                                /s/
                                ________________________________________
                                JAMES D. PETERSON
                                District Judge




                                   2
